Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 9, 2019

                                       No. 04-18-00831-CV

                                     Michael Thomas PAUL,
                                           Appellant

                                                 v.

   Miguel LOPEZ, Dave Padula, John Stricklin, Javier Zuniga, John Doe I, Det. Spiller, Ron
                               Eberhardt, News4 WOAI,
                                       Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-2085-CV-A
                          Honorable Jessica Crawford, Judge Presiding

                                          ORDER
        On October 31, 2018, appellant filed a notice of appeal in the trial court. On December 7,
2018, we issued an order noting that the filing fee had not been paid and directing appellant, on
or before December 17, 2018, to either (1) pay the filing fee; or (2) provide written proof that he
is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure from
paying the filing fee. See TEX. R. APP. P. 20.1(c). On December 17, 2018, appellant filed a
statement of inability to pay court costs in this court.

        It appears that appellant did not file a statement of inability to pay court costs until after
he filed his notice of appeal. However, an uncontested statement of inability to pay court costs
filed in the appellate court can be adequate to fulfill the fundamental purpose of Rule 20.1. See
TEX. R. APP. P. 20.1(c); Higgins v. Randall Cnty. Sheriff’s Office, 257 S.W.3d 684, 688 (Tex.
2008). Therefore, the trial court clerk, the court reporter, or any party may file a contest to
appellant’s statement of inability to pay court costs on or before January 22, 2019. If no contest
is filed, the statement’s allegations will be deemed true, and appellant will be permitted to
proceed without the payment of the appellate filing fee or the cost to prepare the reporter’s
record. However, appellant will still be required to request the reporter’s record in writing, which
request must designate the portions of the proceedings and the exhibits to be included. See TEX.
R. APP. P. 34.6(b)(1). On the other hand, if a contest is timely filed, this court will issue an
appropriate order.
        The clerk of this court is ORDERED to send a copy of this order and a copy of
appellant’s statement of inability to pay court costs to the parties, the trial court clerk, the court
reporter, and the trial court judge.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court